Citation Nr: 0425932	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-08 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left knee instability, postoperative residual of a 
torn left meniscus, currently evaluated as 20 percent 
disabling.

2.  The propriety of the initial 10 percent rating assigned 
for the service-connected degenerative arthritis of the left 
knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1980 to December 
1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The RO denied, inter alia, an increased 
(compensable) rating for the service-connected postoperative 
residuals, torn left meniscus.

During the pendency of the appeal, the RO issued a rating 
decision in July 2001 wherein the noncompensable rating for 
the service-connected postoperative residuals of a torn left 
meniscus was increased to 20 percent and a separate grant of 
service connection for arthritis was established, with the 
assignment of an initial 10 percent rating effective from May 
8, 2000.

The veteran elected to continue with his appeal.  As the 
award was not a complete grant of benefits, the issue remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993)

The case was initially before the Board in March 2003, at 
which time the Board undertook additional development of the 
veteran's claim pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  As a result, the veteran was afforded a VA 
examination in June 2003.  However, 38 C.F.R. § 19.9(a)(2) 
was invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, in September 2003 
this case was remanded by the Board to the RO for initial 
consideration of the additional evidence since the veteran 
did not submit a statement waiving initial consideration by 
the Agency of Original Jurisdiction.

In January 2004, the RO most recently affirmed the 
determination previously entered.  The case has been returned 
to the Board for further appellate review.

The veteran has expressed that his service-connected left 
knee disability severely impacts his employability, possibly 
inferring entitlement to a total rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).  The Board therefore refers the 
issue of entitlement to a TDIU to the RO for appropriate 
action.  



FINDINGS OF FACT


1.  The veteran's service-connected postoperative residuals 
of a torn left meniscus are not shown to be productive of 
more than moderate instability or recurrent subluxation. 

2.  The veteran's service-connected arthritis of the left 
knee has been productive of weakness and fatigability in the 
left knee with objective range of motion from 10 degrees of 
extension to 130 degrees of flexion, but with no additional 
pain on motion, since the effective date of service 
connection, and without limitation of motion sufficient to 
assign a compensable rating under the Diagnostic Codes 
pertaining thereto.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent rating for the service-connected instability as a 
postoperative residual of a torn left meniscus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 - 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257 
(2003).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected arthritis of 
the left knee have not been met since the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1 - 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The veteran filed his increased rating claim in December 
1997.  In November 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to notice and 
the duty to assist.  Since that time, the United States Court 
of Appeals for Veterans Claims (Court) has held expressly 
that the revised notice provisions enacted by section 3 of 
the VCAA and found at 
38 U.S.C.A. § 5103(a) (West 2002) apply to cases pending 
before VA at the time of the VCAA's enactment.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In general, the VCAA provides that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159 (2003).  

In this case, in a letter dated in August 2001, the RO 
notified the veteran of the VCAA and indicated that the 
veteran should tell the RO about any additional information 
or evidence, VA or non-VA that he wanted the RO to obtain.  
In addition, the veteran was requested to complete and return 
release authorization forms so that VA could request any 
identified medical records from his private physicians.  The 
veteran was also notified that he should identify all VA 
facilities wherein he received treatment, including dates of 
treatment in order for the RO to obtain any such records.  To 
substantiate his increased rating claim, the evidence must 
show that his service-connected condition had gotten worse.  
The RO notified the veteran in the January 2000 and July 2001 
rating decisions, the February 2000 Statement of the Case 
(SOC), and the July 2001 and January 2004 Supplemental 
Statements of the Case (SSOC's), of what evidence was 
necessary to substantiate the veteran's claim for increase.  
For example, the rating decision, SOC and SSOC's listed the 
medical criteria necessary to obtain the next higher rating 
and applied the current medical evidence of record to the 
applicable rating criteria for disabilities of the knee 
including arthritis of the knee.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO provided him with VA 
examinations in March 2001 and June 2003.  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim of entitlement to an increased rating for 
the service-connected postoperative residuals of a torn left 
meniscus was initially denied prior to the enactment of the 
VCAA.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In addition, the veteran 
replied with a form dated the same month indicating he had no 
additional evidence to submit. The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-04.  As discussed above, the Board has found that the 
appellant was provided every opportunity to identify and 
submit evidence in support of his claim.  

In the August 2001 letter, the RO asked the veteran to 
identify any additional information or evidence that he 
thought would support his claim, types of evidence were 
described, and he was asked to identify evidence he wanted VA 
to try to get and to send VA the information describing 
additional evidence or the evidence itself.  This language 
adequately asked the veteran to provide any evidence in his 
possession that pertains to the claim, as directed in 
Pelegrini.  The veteran responded by completing a form that 
he wanted his appeal to continue and that he did not have 
anything else to add on the issue.

All the VCAA requires with regard to notice is that the duty 
to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any deficiency as to 
the timing of VCAA notice to the appellant is harmless error.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to notify and assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
The Board concludes that the veteran has received adequate 
notice and that relevant data has been obtained for 
determining the merits of the veteran's claim and that no 
further assistance that might substantiate the claim is shown 
to be needed.  


II.  Factual Background

Historically, a March 1987 RO rating decision granted service 
connection for postoperative residuals of a torn left 
meniscus and assigned an initial noncompensable rating, 
effective from December 13, 1986. 

Then, in December 1997, the veteran filed a claim for an 
increased (compensable) rating for the service-connected 
postoperative residuals of a torn left meniscus, asserting 
that his left knee disability had increased in severity.

The veteran was afforded a VA examination in August 1999, at 
which time he reported that his knee gave out once or twice 
per week and that there was swelling associated with the left 
knee.  The veteran had not had any further treatment for the 
knee, but reported that he used a knee brace during flare-
ups.  The veteran reported constant pain in the left knee, 
for which he took Tylenol.  The veteran was able to do all 
activities of daily living.  The veteran indicated that he 
could not drive a car with a standard stick shift because of 
pain in the left knee and he was only able to climb one short 
flight of stairs, due to knee pain.  He could walk a quarter 
of a mile before stopping due to knee pain.  

On examination, the veteran appeared in no acute distress.  
There was tenderness on the medial aspect of the left knee.  
There was good range of motion of the left knee with 0 
degrees of extension and 140 degrees of flexion.  X-ray of 
the left knee was unremarkable except for non-specific 
depression of the patella.  The diagnosis was that of injured 
cruciate ligament of the left knee with continued problems of 
pain, swelling and some instability, which required the use 
of a brace.  

The examiner concluded that the veteran was functional for 
all normal activity except that he could not use a standard 
shift car and his mobility for stairs and prolonged walking 
was limited.  He did function doing factory work but only 
with difficulty.  

In a January 2000 rating decision, the RO denied the 
veteran's claim for an increased rating for the service-
connected postoperative residuals of a torn left meniscus, 
thus confirming and continuing the noncompensable rating 
assigned.  

The veteran timely appealed that determination.  In support 
of his claim, the veteran indicated that there was always a 
constant pain in his knee and that his knee grinds and pops 
out 2 to 3 times daily which restricted most activities.  
Also, the veteran reported that when carrying anything from 
10 to 50 pounds, his knee has gone out on him, causing a 
fall.  

In a May 2000 statement, the veteran's private doctor 
indicated that the veteran had degenerative arthritis of the 
left knee.  In light of the private doctor's diagnosis, the 
veteran was afforded another VA examination in March 2001.  

At the VA examination in March 2001, the veteran reported 
that he changed jobs in 1998.  Prior to that time, he worked 
for casino surveillance in Las Vegas, but since moving to 
Michigan in 1998, he had worked in a bumper factory.  The 
veteran reported that he had to make adjustments for 
completing his job requirements 75 percent of the time 
because he had a difficult time with his leg bothering him 
and going out on him, although he had not reported any loss 
of work.

The veteran reported a constant interior inside pain and 
stated that the swelling and edema occurred two to three 
times per year.  There was stiffness significant in the 
morning.  The veteran reported that his knee gave way and 
locked on a daily basis.  He used Motrin two times per day.  
The veteran used a brace with activity and with working due 
to heavy lifting.  The veteran reported recurrent subluxation 
when he turned to the right, it popped out and it became 
loose and that occurred quite frequently. 

On physical examination of the left knee, he had a moderate 
amount of deformity noted to his knee.  There were bony 
osteophytes noted with observation.  He did have positive 
crepitus, audible with knee bending.  He also had clicking 
and grinding noted to the left knee patella.  He had limited 
flexion to 120 degrees and extension to 0 degrees.  He had 
increased movement on the left.  Laxity of the left knee was 
greater than 1/4-inch with the anterior and posterior drawer 
that was very lax.  There was positive pain with anterior, 
posterior and valgus/varus stress.  Pain was also noted 
medially.  He had instability with the examination.  He also 
had pain noted with that motion to the medial aspect on the 
left.  

X-rays of the left knee noted minimal osteophyte of the 
superior aspect of the patella which suggested minimal 
degenerative changes and a small defect at the dorsal aspect 
of the patella which may have been developmental or may have 
represented an old osteochondral injury.  No joint effusion 
was seen.  

The diagnosis was that of mild degenerative arthritis of the 
left knee with moderate laxity and deformity noted.  The 
examiner noted that it was as likely as not that the laxity 
was affecting his knee stability when involved with strenuous 
activity.  Continued use of the knee brace was recommended.  

In a June 2001 addendum to the March 2001 examination report, 
the examiner opined that the veteran's left knee degenerative 
arthritis was as likely as not caused by the ligament damage, 
which resulted from traumatic injury in service.  

In a July 2001 rating decision, the RO increased the rating 
to 20 percent for the service-connected instability residuals 
of a torn left meniscus, effective from December 19, 1997, 
the date on which the RO received the veteran's claim for an 
increased rating.  In addition, the RO awarded a separate 
grant of service connection for arthritis of the left knee as 
a residual of the service-connected postoperative residuals 
of a torn left meniscus.  A 10 percent rating was assigned 
for the service-connected left knee arthritis based on a 
finding of non-compensable limitation of motion of the left 
knee, effective from May 8, 2000, the date of the private 
doctor's memorandum indicating the presence of degenerative 
changes of the left knee.  

In August 2001, the veteran was notified of this decision and 
was asked if the July 2001 rating decision satisfied his 
appeal.  The veteran signed and returned an appeal response 
form to the RO indicating that he desired to continue his 
appeal without waiting for the 60-day response period to 
elapse.  The veteran's response also noted that he did not 
have anything else to add about the issue.  The case was 
thereafter sent to the Board.  

In a March 2003 memorandum, the Board determined that 
additional development of the record was necessary prior to 
final appellate review.  

The veteran was thereafter afforded a VA examination in June 
2003.  The examiner indicated that he reviewed the veteran's 
claims file.  The veteran complained of pain, weakness, 
stiffness, swelling, instability, easy fatigue/lack of 
endurance, burning sensation, and popping in his left knee.  
The veteran reported flare-ups with a frequency of three to 
four times per week with burning pain in the anterior knee.  
Aggravating factors included cold weather, standing for 
longer than seven to 12 hours, and pivot turns to the right 
repeatedly for seven to 12 hours.  The veteran reported the 
duration of his flare-ups as lasting for moments up to one or 
two hours.  The veteran reported that the ranges of motion of 
his left knee during a flare-up did not change; however, he 
had increased pain in his left knee beginning at 90 degrees 
of flexion through 110 degrees of flexion.  The veteran 
reported that he had increased instability of the left knee, 
indicating that he had fallen 24-25 times in the past 12 
months due to the instability.  

The veteran indicated that he routinely used a brace to the 
right knee at work, but did not currently use a brace to his 
left knee.  The veteran also indicated that he used a cane or 
crutch during flare-ups.  The examiner noted that the veteran 
was not currently using a cane or a crutch.  For pain, the 
veteran reported taking 600 mg. of Ibuprophen three times 
daily, four to five times per week.  

The veteran was employed, but was currently on workman's 
compensation.  He was on restricted duty due to a right 
shoulder injury incurred on the job with subsequent rotator 
cuff repair surgery.  The veteran reported that he last 
worked on the day prior to the examination.  The veteran 
noted that he lost three months of work in the past 12 months 
due to a right knee injury on the job.  

With regard to daily activities, the veteran reported 
difficulty routinely with lifting, pivot turns to the right, 
walking on uneven ground, and with squatting longer than 15 
minutes during daily activities.  During a flare-up, the 
veteran reported that he did not need assistance with 
occupational activities.  He did need assistance lifting his 
baby daughter off the floor.  Additionally, the veteran 
reported difficulty during a flare-up with walking and 
standing longer than 2 to 6 hours.

On examination of the left knee, the active range of motion 
was from +7 degrees of extension to 130 degrees of flexion.  
Passive range of motion was from +10 degrees of extension to 
130 degrees of flexion.  Range of motion against resistance 
was +10 of extension to 130 degrees of flexion.  There were 
no signs of pain observed with range of motion testing.  

The veteran's left knee was unstable on range of motion 
testing.  Varus stress on the left was 3 in the neutral 
position and 4 with 30 degrees of flexion.  Valgus stress on 
the left was 0 in the neutral position and 1 with 30 degrees 
of flexion.  Anterior drawer was 6 in the neutral position 
and with 90 degrees of flexion.  Posterior drawer was 1.  
There was no joint line pain or pivot shift pain on the left.  
Patellar crepitus was noted on the left.  Genu recurvatum was 
noted on the left.

The examiner noted that range of motion following repetitive 
use did not change during the examination.  The examiner 
reported that the veteran's statements were the only evidence 
of pain on motion.  On objective examination the veteran did 
not complain of pain with any range of motion testing even 
though prompted to do so by the examiner who asked the 
veteran to describe any discomfort and if was better or worse 
with movement.  The left knee active and passive range of 
motion, and range of motion against resistance was performed 
without objective signs of pain, weakness, stiffness, 
swelling, easy fatigue/lack of endurance, complaints of a 
burning sensation or popping.  

The examiner noted the following results of a magnetic 
resonance imaging (MRI) of the left knee performed in January 
2002:  (1) Complete anterior cruciate ligament tear with 
buckling of the posterior cruciate ligament, the latter of 
which was consistent with this; (2) Apparent tearing and 
degeneration of the mid to posterior horn of the lateral 
meniscus.  There was very little meniscus remaining in those 
areas; (3) Obliquely oriented tear of the posterior horn of 
the medial meniscus which existed inferiorly as well as a 
tear in the mid to anterior horn of the medial meniscus which 
existed superiorly near the joint margin; (4) Subchondral 
bone bruising with chondromalacia and irregularity of the 
subchondral bone in the lateral aspect of the lateral femoral 
condyle; and (5) Small joint effusion.  

The June 2003 examiner's diagnosis was that of (1) Complete 
anterior cruciate ligament tear, left knee; (2) Severe strain 
of the posterior cruciate ligament, left knee; (3) Multiple 
tears of both medial and lateral menisci; (4) Post-traumatic 
degenerative joint disease, left knee; (5) Chondromalacia 
lateral aspect of the lateral femoral condyle, left knee; (6) 
Multidirectional instability of the left knee; and (7) Early 
genu recurvaturm gait, left knee.  

The RO considered the evidence and returned the case to the 
Board for appellate consideration.

III.  Legal Criteria and Analysis

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, with regard to the separate grant 
of service connection for arthritis of the left knee, where 
the veteran timely appealed the rating initially assigned for 
the service-connected arthritis of the left knee-just after 
establishing entitlement to service connection for it, VA 
must consider the claim in this context.  This, in turn, 
includes determining whether the veteran is entitled to 
"staged" ratings for the period of his claim to reflect 
whether his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

In this case, the veteran is essentially appealing: (1) the 
20 percent rating currently assigned for the service-
connected left knee instability, postoperative residual of a 
torn left meniscus; and (2) the initial 10 percent rating 
assigned following a separate grant of service connection for 
arthritis of the left knee.  

Since, during the pendency of this appeal, a separate grant 
of service connection for arthritis of the left knee was 
awarded, with an initial 10 percent rating assigned in 
conjunction with the grant of service connection, that issue 
before the Board must now be characterized as an appeal from 
the original award.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Such an issue requires that consideration be given 
to whether a higher rating is warranted for any period during 
the pendency of the appeal.  Id.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Under 38 C.F.R. § 4.31 (2003), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).

In rating the service-connected left knee disability, all 
applicable diagnostic codes must be considered to include 
Diagnostic Codes 5010, 5257, 5259, 5260 and 5261.  In 
opinions of the General Counsel (VAOPGCPREC 23-97 and 9-98), 
it was held that a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability might be rated separately based on limitation of 
motion and lateral instability and subluxation.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated under arthritis, 
degenerative.  Degenerative arthritis is rated under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by x-ray studies: 
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by x-ray studies, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

A 10 percent evaluation on the basis of limitation of motion 
of the knee requires limitation of extension of the knee to 
10 degrees or limitation of flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2003).  A 20 percent 
evaluation requires limitation of extension to 15 degrees and 
limitation of flexion to 30 degrees. Id.

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent rating is applied where there is recurrent 
subluxation or lateral instability of a mild degree.  A 
moderate degree of recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating is assigned where the medical evidence shows severe 
recurrent subluxation or instability.

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.

The veteran's left knee disability is currently rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2003), and a separate grant of service connection has 
been established for arthritis of the left knee with a 10 
percent rating assigned based on either noncompensable 
limitation of motion, or based on limitation of extension to 
10 degrees.  

Upon review of the record, the Board finds that the veteran's 
service-connected left knee instability is appropriately 
rated as 20 percent disabling.  The medical evidence of 
record shows that the level of instability of the veteran's 
left knee more nearly approximates that of a moderate degree 
and the evidence does not indicate that the veteran has 
subluxation of the knee or severe instability, as to warrant 
a rating in excess of 20 percent.  

The June 2003 VA examiner noted complaints of unsteadiness on 
a daily basis and occasional falls.  The examination report 
also indicated that the veteran has been issued a brace for 
the left knee; however, on objective examination the veteran 
reported that he used a brace for his right knee and was not 
currently using a brace for his left knee.  In addition, the 
objective evidence of record shows that the veteran has a 
complete anterior cruciate ligament tear of the left knee; 
severe strain of the posterior cruciate ligament, left knee; 
multiple tears of both medial and lateral menisci; 
chondromalacia lateral aspect of the lateral femoral condyle, 
left knee; multidirectional instability of the left knee; and 
early genu recurvaturm gait, left knee.  

The VA examiner noted that the veteran did not report pain on 
range of motion testing, nor did he report needing assistance 
with occupational activities.  The veteran reported that he 
worked the day prior to the examination, although he was now 
on workman's compensation due to an on the job shoulder 
injury.  He was able to tend to routine tasks without 
assistance.   

At his most recent VA examination, the veteran had difficulty 
routinely with lifting, pivot turns to the right, walking on 
uneven ground, and with squatting longer than 15 minutes 
during daily activities.  During a flare-up, the veteran 
reported that he did not need assistance with occupational 
activities.  He did need assistance lifting his baby daughter 
off the floor.  Additionally, the veteran also had difficulty 
during a flare-up with walking and standing longer than 2 to 
6 hours.

Thus, in sum, the medical evidence in this case shows that 
the veteran has some instability of the left knee with 
subjective complaints of pain; however, there were no 
complaints of pain on objective stability testing.  The 
veteran also reported additional functional limitation due to 
pain on excessive standing, walking and squatting.  The 
veteran was not currently using a brace for his left knee.  
The Board finds that the veteran's left knee instability is 
productive of no more than moderate overall disability and 
that the findings support no more than the current 20 percent 
rating under Diagnostic Code 5257.  The Board considered the 
veteran's subjective complaints and also attached significant 
weight to the objective findings shown on clinical 
examination.  The Board cannot conclude that severe recurrent 
subluxation or lateral instability warranting a 30 percent 
rating under Diagnostic Code 5257 is demonstrated on 
examination.  While there are indicators of instability, 
there is no evidence of edema, effusion, redness, heat or 
atrophy, and the veteran's instability was not gauged as more 
than "mild to moderate" on VA examinations.  Moreover, the 
veteran indicated that he could walk up to a quarter of a 
mile before stopping.  The evidence balances between mild and 
moderate knee joint instability rather than between moderate 
and severe knee joint instability.

Therefore, given the current findings, the preponderance of 
the evidence is against a finding that the veteran has severe 
recurrent subluxation or lateral instability so as to warrant 
a rating higher than the currently assigned 20 percent.

With regard to the separate 10 percent rating for the 
service-connected left knee arthritis, the medical findings 
from the most recent examination of the knee in June 2003 
indicated that the veteran has slight limitation of motion 
which is noncompensable under the Diagnostic Codes governing 
limitation of flexion of the knee, or at the very least, is 
sufficient to warrant a 10 percent rating for limitation of 
extension of the knee under Diagnostic Code 5261.  
Specifically, the veteran's range of motion of the left knee 
was 7-10 degrees of extension to 130 degrees of flexion.  In 
accordance with applicable rating criteria flexion of the 
knee to 140 degrees and extension to zero degrees is 
considered full range of motion.  See 38 C.F.R. § 4.71, Plate 
II (2003).  

The Board notes that the March 2001 examination report 
indicated that the veteran's flexion of the knee was limited 
to 120 degrees.  Nonetheless, the criteria for a compensable 
rating based on limitation of flexion is still not met, as a 
compensable rating is not warranted unless flexion is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2003).  

The Board also notes that extension has never been limited to 
more than 10 degrees, so that the criteria necessary to 
warrant a rating in excess of 10 percent for limitation of 
extension has not been shown.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2003).  

Based on the rating schedule for limitation of motion 
(flexion and extension) of the left knee as listed 
hereinabove, the stated ranges of motion would reflect, at 
most, a slight limitation of extension warranting no more 
than a 10 percent rating for limitation of extension.  In 
this regard, a 20 percent evaluation is not warranted for the 
service-connected left knee arthritis because the medical of 
evidence does not show that the veteran has limitation of 
extension of the left knee to 15 degrees or limitation of 
flexion to 30 degrees.  

The Board also must address whether the veteran's left knee 
disability warrants additional compensation pursuant to 38 
C.F.R. § 4.40 regarding functional loss due to pain and 38 
C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).

During the June 2003 examination the veteran reported 
complaints of pain on knee motion between 90 and 110 degrees 
of flexion; however, the examiner made clear that the veteran 
did not indicate any additional pain on movement of a joint, 
weakness, or fatigability associated with the left knee 
disability on actual testing.  The Board notes that while the 
veteran complained of constant pain, his subjective 
complaints of pain were not confirmed on objective clinical 
testing.  The examiner specifically noted that the veteran 
did not complain of pain with any range of motion testing 
even though asked by the examiner.  Left knee active and 
passive range of motion against resistance was performed with 
out objective signs of pain weakness, stiffness, swelling, 
easy fatigue, lack of endurance or burning or popping.  In 
view of this objective medical evidence the veteran does not 
demonstrate additional range of motion loss due to pain on 
use or during flare-ups to support a higher rating.  DeLuca.  
There is no medical evidence showing that the veteran 
experiences periods of "flare-ups" where his limitation of 
motion is worse due to pain, nor has he asserted such.  

The Board has also considered whether the veteran was 
entitled to "staged" ratings for his service-connected 
arthritis of the left knee as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, at no 
time since the effective date of service connection has the 
service-connected arthritis disability been more disabling 
than as currently rated.  After a careful review of the 
record, the Board finds that the preponderance of the 
evidence is against the assignment of an initial rating in 
excess of 10 percent for the veteran's service-connected left 
knee arthritis for any period of the claim.  The medical 
evidence has never demonstrated compensable limitation of 
flexion of the knee, or limitation of extension of the knee 
that would warrant a rating in excess of 10 percent.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the evidence preponderates 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2003).  

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321 (2003).  The Board concludes that there is 
no evidence warranting further action on this question.  
There is no evidence demonstrating that the service-connected 
left knee disability markedly interferes with employment, or 
that the veteran has been hospitalized because if it or has 
required frequent treatment of it.  Indeed, the veteran 
reported to the VA examination in June 2003 that he had 
worked the previous day.  In addition, the veteran has 
reported that he received Workman's Compensation for 
disabilities unrelated to the left knee. The examiner noted 
that the veteran had not reported any time lost due to the 
left knee disability.  The medical evidence of record in this 
case does not paint a disability picture for which a 
schedular rating would be inappropriate.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find that the veteran's case outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).

In conclusion, the Board finds that entitlement to a rating 
in excess of 20 percent for the service-connected left knee 
instability or a separate initial rating in excess of 10 
percent for the service-connected arthritis of the left knee 
is not warranted.  The preponderance of the evidence is 
against the appellant's claims.  In reaching this conclusion, 
the Board acknowledges that all doubt is to be resolved in 
the claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  Because the preponderance of the evidence is 
against the appellant's present claim, however, that doctrine 
is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An increased rating for the service-connected left knee 
instability, residuals of status post torn left meniscus, 
currently rated 20 percent, is denied. 

An initial rating in excess of 10 percent for the service-
connected left knee arthritis is denied.



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



